95 F.3d 1152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jonah L. GANT, Petitioner-Appellant,v.Joe DRISKELL, Warden, Respondent-Appellee.
No. 95-6535.
United States Court of Appeals, Sixth Circuit.
Aug. 28, 1996.

Before:  KENNEDY and NORRIS, Circuit Judges;  MATIA, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Petitioner, Jonah L. Gant, sought a writ of habeas corpus, pro se, by attacking two Tennessee state court convictions.  Without holding an evidentiary hearing, the district court adopted the report and recommendation of the magistrate judge, and denied the writ.


2
Petitioner's first two issues, that he was entitled to an evidentiary hearing and that his trial counsel was ineffective, both concern his 1974 conviction.  However, the district court lacked jurisdiction to consider habeas relief with respect to that conviction because petitioner was not in custody when he filed his petition for habeas corpus relief.


3
Petitioner next contends that his 1985 guilty plea was not entered with the required knowledge and voluntariness.  However, the magistrate judge concluded that "petitioner was informed of his constitutional rights ... and he knowingly and voluntarily waived these rights before entering a plea of guilty."   The record of the plea proceedings supports that conclusion.


4
Finally, petitioner asks us to revisit arguments made in objections to the magistrate judge's report and recommendation.  As those arguments all concern the 1974 conviction, they are not now cognizable.


5
The order of the district court denying habeas corpus relief is affirmed.



*
 The Honorable Paul R. Matia, United States District Judge for the Northern District of Ohio, sitting by designation